Name: Commission Regulation (EC) No 1481/95 of 28 June 1995 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regards to potatoes (forecast supply balance)
 Type: Regulation
 Subject Matter: regions of EU Member States;  economic policy;  means of agricultural production;  trade;  tariff policy;  plant product
 Date Published: nan

 No L 145/42 EN Official Journal of the European Communities 29 . 6. 95 COMMISSION REGULATION (EC) No 1481/95 of 28 June 1995 amending Regulation (EEC) No 2168 /92 laying down detailed implementing rules for the specific measures for the Canary Islands with regards to potatoes (forecast supply balance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 3 (4) thereof, Whereas, pursuant to Articles 2 and 3 of Regulation (EEC) No 1601 /92, Commission Regulation (EEC) No 2168/92 (3), as last amended by Regulation (EC) No 3099/94 (4), sets the quantity in the forecast supply balance for the supply of seed potatoes to the Canary Islands for the 1994/95 marketing year ; whereas the fore ­ cast supply balance for the supply of seed potatoes to the Canary Islands for the 1995/96 marketing year should be established ; whereas that supply balance must be esta ­ blished on the basis of the requirements of the Canary Islands and taking traditional trade patterns into account ; Whereas, pursuant to Article 3 (2) of Regulation (EEC) No 1601 /92, aid for the supply of seed potatoes to the Canary Islands from the rest of the Community should be set for the 1995/96 marketing year at a level ensuring that seed potatoes are supplied under conditions which are equiva ­ lent for the end user to those resulting from the exemp ­ tion from customs duties on imports of seed potatoes originating in third countries ; whereas the aid must be set taking account in particular of the costs of supplying the products from the world market ; Whereas the measures provided for the Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2168/92 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 For the purposes of Articles 2 and 3 of Regulation (EEC) No 1601 /92 the quantity in the forecast supply balance of seed potatoes covered by CN code 0701 10 00 qualifying for exemption from customs duty on direct imports into the Canary Islands from third countries or for Community aid shall be 12 000 tonnes for the period from 1 July 1995 to 30 June 1996.' 2 . Article 2 is replaced by the following : Article 2 Pursuant to Article 3 (2) of Regulation (EEC) No 1601 /92 aid shall be granted for the supply of seed potatoes to the Canary Islands from the Community market in accordance with the forecast supply balance. The aid shall be ECU 4,226 per 100 kilograms.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1 995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27. 6 . 1992, p. 13. P) OJ No L 349 , 31 . 12 . 1994, p. 105. O OJ No L 217, 31 . 7 . 1992, p. 44. b) OJ No L 328 , 20 . 12 . 1994, p. 13 .